 461319 NLRB No. 70HARRAN TRANSPORTATION CO.1In adopting the judge's finding that the Respondent violated Sec.8(a)(1) by interrogating employees during a meeting in early No-
vember 1993, we do not rely on his citation of Baptist MemorialHospital System, 288 NLRB 1160 (1988). In that case, the complaintwas dismissed because of a prior settlement. The case is therefore
inapposite. We also find that the circumstances surrounding the in-
terrogation were not devoid of elements of coercion. Cf. SunnyvaleMedical Clinic, 277 NLRB 1217 (1985). Thus, none of the employ-ees asked to attend the meeting were known union supporters at the
time of the meeting; the Respondent's operations manager, Andrew
Jackson, requested and held the meeting in his office; the nature of
the questioning at the meeting was threatening because it conveyed
the impression that the information being sought was for the purpose
of future reprisals; Jackson did not give these employees any assur-
ances regarding possible retaliation; and the judge's unfair labor
practice findings evince an atmosphere of hostility towards union
supporters. Taking all these factors into consideration, we find that
reasonably tended to restrain, coerce, or interfere with the employ-
ees' exercise of their Sec. 7 rights. See Action Stores, 298 NLRB875, 895 (1990).In excepting to the judge's decision, the Respondent contends thatthe judge did not have a full and complete record before him. We
find no merit in this exception. Moreover, we have not considered
documents attached to the Respondent's exceptions, which were not
submitted at the hearing, in rendering this decision.2In exceptions, the General Counsel maintains that the judge inad-vertently failed to include in his recommended Order an expunge-
ment and notification provision regarding Cantidate's discharge. The
General Counsel also maintains that the judge erred in failing to in-
clude in his notice backpay and expungement language regarding
Cantidate's discharge. Accordingly, we find merit to these excep-
tions and have corrected the Order and notice.In addition, the judge inadvertently omitted narrow injunctive lan-guage from the cease-and-desist portion of his recommended Order.
We shall correct this error.Harran Transportation Co., Inc. and JohnCantidate. Case 29±CA±17884October 30, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn March 29, 1995, Administrative Law JudgeHoward Edelman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed exceptions, a brief in support
of the judge's decision, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, HarranTransportation Co., Inc., West Babylon, New York, itsofficers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Insert the following as paragraph 1(f).
``(f) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.''2. Insert the following as paragraph 2(b), and reletterthe subsequent paragraphs accordingly.``(b) Remove from its files any reference to the un-lawful discharge of John Cantidate and notify him in
writing that this has been done and that the discharge
will not be used against him in any way.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate our employees concerningtheir membership in or activities on behalf, of the
Union.WEWILLNOT
promise our employees unspecifiedincreases in their benefits in order to discourage their
membership in, or activities on behalf, of the Union.WEWILLNOT
convey the impression to employeesthat it would be futile to select the Union as their col-
lective-bargaining representative because we would not
bargain in good faith with the Union.WEWILLNOT
threaten our employees with dis-charge and layoff in order to discourage their member-
ship in, or activities on behalf, of the Union.WEWILLNOT
discharge employees because of theirmembership in, or activities on behalf, of the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer John Cantidate immediate and fullreinstatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-VerDate 12-JAN-9909:59 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31970apps04PsN: apps04
 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent did not call Jackson to rebut Cantidate's testimony,although he was presently employed by Respondent and available to
testify. Similarly, as set forth below Respondent did not call Presi-
dent Sempke, or Vice President Fernandez to rebut other testimony,
relative to the alleged 8(a)(1) conduct although they were still em-
ployed by Respondent, and available to testify. General Counsel in
her brief contends an adverse inference should be drawn against Re-
spondent for the failure of these witnesses to testify and rebut
Cantidate's testimony set forth above and below. I agree with Gen-
eral Counsel and I draw such adverse inference. Property ResourcesCorp., 285 NLRB 1105 fn. 2 (1987). In any event Cantidate's testi-mony, which I find credible, is unrebutted.leges previously enjoyed and WEWILL
make himwhole for any loss of earnings and other benefits re-
sulting from his discharge, less any net interim earn-
ings, plus interest.WEWILL
notify John Cantidate that we have re-moved from our files any reference to his discharge
and that the discharge will not be used against him in
any way.HARRANTRANSPORTATIONCO., INC.Saundra B. Rattner, Esq., for the General Counsel.Murray Portnoy, Esq. (Portnoy, Messinger, Pearl & Associ-ates Inc.), of Westbury, New York, for the Respondent.DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. This casewas tried before me on November 17, 1994, in Brooklyn,
New York.On December 10, 1993, and February 22, 1994, chargeswere filed by John Cantidate, an individual (Cantidate) alleg-
ing that Harran Transportation Co., Inc. (Respondent) had
discharged Cantidate because of his membership in, and ac-
tivities on behalf of Amalgamated Transit Union, AFL±CIO
(the Union), in violation of Section 8(a)(1) and (3) of the
Act. On February 28, 1994, a complaint issued alleging a
violation of Section 8(a)(1) and (3) consistent with the above
charges.Upon the entire record, including the briefs, and my obser-vation of the demeanor of the witnesses, I make the follow-
ing findings of fact.Respondent is a New York corporation with its principaloffice and place of business located at 30 Mahan Street,
West Babylon, New York (West Babylon facility), where it
is engaged in the ownership and operation of a bus transpor-
tation company. During the past year, which period is rep-
resentative of its annual operations generally, Respondent de-
rived gross revenues in excess of $250,000 and received at
its West Babylon facility products, goods, and materials val-
ued in excess of $50,000 directly from firms located outside
the State of New York. Respondent is engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.The president of Respondent is George Sempke, the vicepresident is Joseph Fernandez, the operations manager is An-
drew Jackson, and Jerry Jarvis is the safety director. All of
the above-named individuals are supervisors within the
meaning of Section 2(11) of the Act.Respondent's mechanics have for a period of years priorto 1993 been represented by the Union. Prior to 1993, Re-
spondent's drivers were not represented by any labor organi-
zation.Some time in May 1993 Cantidate met with Union Rep-resentative Sonny DiNapali and indicated that the drivers
might be interested in union representation. DiNapali gave
him a supply of union authorization cards to distribute to in-
terested drivers.Cantidate was essentially the sole employee union orga-nizer. He distributed authorization cards to most of the driv-
ers and encouraged them to sign. Cantidate signed a union
card and obtained signed authorization cards from a majority
of Respondent's 200 drivers. Cantidate turned over the
signed cards to the Union, and the Union filed a petition for
an election. This petition was filed at some date between
May 1993 and December 1993.In November 1993, Operations Manager Jackson held ameeting with Cantidate and two other drivers. Jackson asked
the employees how they felt about the Union, and how they
could work things out. Cantidate told Jackson he was dis-
appointed with Respondent because their pay and other bene-
fits had been reduced. Jackson asked if the drivers could
work it out without the Union and stated things would be
better if they could. Cantidate told Jackson that he supported
the Union and that he felt the employees would vote for the
Union.1Based upon the credible and unrebutted testimony ofCantidate, I find that Respondent, by its supervisor and
agent, Jackson, violated Section 8(a)(1) by interrogating its
employees concerning their support for the Union. SouthwireCo., 282 NLRB 916 (1987); Baptist Memorial Hospital Sys-tem, 288 NLRB 1160 (1988).I also find Respondent, by its supervisor, Jackson, violatedSection 8(a)(1) of the Act by promising more lenient treat-
ment and unnamed benefits if they withdraw their support
from the Union. NLRB v. Exchange Parts Co., 375 U.S. 405(1964); Romal Iron Works Corp., 285 NLRB 1178, 1183(1987).Sometime, near the end of November 1993, following hismeeting with Jackson Cantidate met with Vice President
Fernandez and President Sempke. Fernandez asked Cantidate
what he knew about the Union. Cantidate replied the em-
ployees needed the Union because they needed more money,
and that the Union would be most likely voted in. An NLRB
election was scheduled for December 3, 1993. Sempke and
Fernandez later told Cantidate that the Union presently rep-
resented the mechanics and that notwithstanding such rep-
resentation, they still hired and fired who they wanted to and
they would continue to do so with the drivers. Both
Fernandez and Sempke told Cantidate that even if the Union
came into the shop to represent the drivers Respondent
would do as it wished. Fernandez then reminded Cantidate
that Respondent had done him a favor the year before when
his license had been suspended by giving him an inside job
in the garage.I find that Respondent, by Fernandez, violated Section8(a)(1) of the Act by unlawfully interrogating Cantidate.
Southwire, supra.VerDate 12-JAN-9909:59 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31970apps04PsN: apps04
 463HARRAN TRANSPORTATION CO.2A certification issued on December 28, 1993.3A chargeable accident is an accident in which the Respondent,after an investigation of the facts surrounding the accident, concludes
the driver was solely, or in part, responsible for the accident.I also find that by Fernandez and Sempke telling Cantidatethat Respondent would hire and fire the employees they
wanted to, notwithstanding the Union, Respondent was
impliedly threatening to discharge him in violation of Section
8(a)(1) of the Act. Minnesota Boxed Meat, 282 NLRB 1208(1987); Airport Distributors, 280 NLRB 1144 (1986).I further find that by the above statement, and byFernandez and Sempke further telling Cantidate that bringing
in the Union was a waste of money and Respondent would
continue to do as it wanted, Respondent violated Section
8(a)(1) of the Act by telling its employees that it would be
futile to select the Union as a collective-bargaining represent-
ative because Respondent would not bargain in good faith
with it. Jakel, Inc., 288 NLRB 730 (1988); Rood Industries,278 NLRB 160 (1986).I find that by Fernandez reminding Cantidate that when hehad lost his driver's license a year ago they had kept him
employed in a nondriving job rather than laying him off,
given all the unlawful 8(a)(1) conduct described above, is an
unlawful threat of possible layoff. Minnesota Boxed Meat,supra.The NLRB election was held on December 3, 1993. A ma-jority of the employees voted for the Union.2On December 5, 1993, Cantidate had a traffic accident.His bus struck a vehicle while stopped at a traffic light.
Cantidate testified that it was raining and his bus
hydroplaned and he was unable to stop although traveling at
a slow speed. There were no personal injuries and the dam-
age to the rear-ended vehicle were fairly light as accidents
involving Respondent's buses go.On December 6, 1993, a Respondent dispatcher notifiedCantidate that he could not drive a bus, and that a hearing
on the matter was scheduled for December 8, 1993.On December 8, the meeting took place. Present for Re-spondent was Jerry Jarvis, safety director, and Andrew Jack-
son. Cantidate and two drivers representatives were present
on behalf of Cantidate. The drivers' representatives were bus
drivers and employees within the meaning of Section 2(3) of
the Act. The drivers' representatives and Respondent's rep-
resentatives met without Cantidate. Cantidate was then called
into the meeting. Jarvis asked Cantidate if anyone had told
him that if a driver has three chargeable accidents during a
3-year period this is cause for discharge.3Cantidate hadnever heard of such a rule. In fact, as set forth in detail
below, Respondent has no rules, either oral or written con-
cerning discharge for cause. Discharges were made on a
loose, ad hoc basis. Moreover bus accidents were a common
occurrence among the drivers. Cantidate argued that while
this last accident was his fault, the two prior accidents were
not. Jarvis told Cantidate he did not want to hear Cantidate's
arguments because he was busy. Cantidate was then told he
was terminated. He did not receive a discharge letter.
Cantidate was one of the most senior drivers employed by
Respondent. One of the top 10 of 200 drivers.In determining whether an employer discriminates againsthis employees because of their union activities, General
Counsel has the burden of proving that the employees' unionactivities were a motivating factor in the discrimination al-leged. Once such factor is established, the burden shifts to
Respondent to establish that such action would have taken
place notwithstanding such union activities. NLRB v. Trans-portation Management Corp., 462 U.S. 393 (1983); WrightLine, 1251 NLRB 1080 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982).In the instant case, General Counsel has established a verysolid prima facie case.Cantidate was virtually the sole employee organizer on be-half of the Union. He distributed all the union authorization
cards, solicited the employees to sign, collected the signed
authorization cards, and returned them to the Union.Respondent's knowledge and animus toward Cantidate'sunion activities is clear and undeniable as set forth and de-
scribed above. Cantidate was interrogated as to his union ac-
tivities, threatened with discharge and or layoff, and prom-
ised lenient treatment and other benefits, because of his
union activities.Moreover, the timing of Cantidate's discharge is sus-picious, 1 week after Respondent lost the NLRB election.
Although Cantidate did have a bus accident on December 5,
1993, which was admittedly his fault, the accident was
minor, and there were no physical injuries. Significantly, Re-
spondent had no rule, oral or written, concerning discharge
for cause, or any rule specifically relating to discharge for
vehicle accidents. Further, Cantidate was one of the most
senior drivers.Respondent presents shifting reasons for its discharge ofCantidate. At the time of Cantidate's discharge on December
8, Jarvis told him that he was being discharged for three
chargeable accidents over a 3-year period. At trial, by which
time Respondent must have realized that it had no written or
oral rule concerning these chargeable accidents, Respondent
broadened its reason for discharge. In this regard Jarvis testi-
fied that Cantidate was terminated because he had a gen-
erally poor driving record, which included more then three
accidents and a total of 10 speeding tickets with increasing
speeds each succeeding ticket over his entire employment
with Respondent. I conclude such shifting reasons for dis-
charge warrants some inference be drawn against Respond-
ent's allegedly innocent motivation.Respondent can not sustain a three chargeable accidentrule against Cantidate because of the disparate treatment as
to other employees. In this connection driver Donelle Becoat
was not discharged for his October 30, 1992 accident on
Sunrise Highway, in which he rear ended four other cars, re-
sulting in injuries to three people and extensive vehicle dam-
age, and which was his second chargeable accident in 2
years. Driver Robert Little was not discharged for her July
30, 1993 accident when she fell asleep at the wheel of her
bus, rear ending another bus and two cars, resulting in exten-
sive vehicle damage. Driver Jackie Williams was not dis-
charged for his third chargeable accident in 3 months in
1993, instead, he was only suspended for 5 days and required
to take a defensive driving course before he returned to
work. Driver Charlie Brown was not discharged for his third
chargeable accident in 10 months in 1991. Driver Edgar
Tiques was not discharged for his third chargeable accident
on May 27, 1992, in which he rear-ended another car in traf-
fic, and was only discharged when he subsequently lost his
drivers license. Driver Dennis Gebert, a short-term employee,VerDate 12-JAN-9909:59 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31970apps04PsN: apps04
 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.was discharged only after his third chargeable accident in 6months, on September 21, 1993. Driver James Oliver, a
short-term employee, was discharged only after his third ac-
cident in 9 months, on March 5, 1992. Driver Dion Shore
was not discharged for his September 26, 1993 accident in
which he left his bus without setting the brake, so that his
bus crashed into a hotel, resulting in extensive damage to
both the bus and the hotel.Similarly, Respondent cannot sustain its second defense,Cantidate's overall poor driving record which includes over
three chargeable accidents and 10 speeding tickets because it
condoned such behavior. In this regard, because of
Cantidate's poor driving record described above, Cantidate
was terminated by Respondent in January 1992 and rein-
stated as a driver in June 1992 over the strong written objec-
tion by Safety Director Jarvis. From the date of Cantidate's
reinstatement until the date of this discharge, December 8,
1993. Cantidate was never informed, orally or in writing that
any subsequent chargeable accident, or speeding ticket would
result in his discharge. From June 1992, the date of
Cantidate's reinstatement until his discharge on December 8,
1993, Cantidate received no speeding tickets, and the only
chargeable accident he was involved in was the December 3
accident which was a minor accident.I conclude that Respondent by its reinstatement ofCantidate on June 1992 condoned his prior poor driving
record and that following his union activities, and the NLRB
election seized the first and only opportunity to discharge
Cantidate for engaging in such activities. I therefore conclude
that Respondent has utterly failed to sustain its Wright Lineburden. I further conclude that Respondent by also discharg-
ing Cantidate violated Section 8(a)(1) and (3) of the Act.CONCLUSIONSOF
LAW1. Respondent is, and has been at all times material herein,an employer within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.3. By interrogating its employees concerning their mem-bership in, or activities on behalf of, the Union, Respondent
violated Section 8(a)(1) of the Act.4. By promising its employees unspecified increases intheir benefits in order to discourage its employees member-
ship in, or activities on behalf of, the Union, Respondent has
violated Section 8(a)(1) of the Act.5. By conveying the impression to its employees that itwould be futile to select the Union as their collective-bar-
gaining representative because Respondent would not bargain
in good faith with the Union, Respondent discouraged its
employees membership in, or activities on behalf of, the
Union, in violation of Section 8(a)(1) of the Act.6. By threatening its employees with discharge and layoffin order to discourage their membership in, or activities on
behalf of, the Union, Respondent violated Section 8(a)(1) of
the Act.7. By discharging Cantidate because of his membership in,or activities on behalf of the Union, Respondent violated
Section 8(a)(1) and (3) of the Act.THEREMEDYSince I have found that Respondent discriminatorily dis-charged John Cantidate I shall recommend Respondent offer
Cantidate reinstatement and make him whole for any loss of
earnings and other benefits from the date of discharge to the
date of proper offer of reinstatement less any net interim
earnings in the manner set forth below.Backpay for the above employee shall be computed in ac-cordance with the formula approved in F.W. Woolworth
Co., 90 NLRB 289 (1950). Interest on and after January 9,1990, shall be computed at the ``short-term'' Federal rate for
the underpayment of taxes as set out in the 1986 amendment
to 26 U.S.C. §6621 in accordance with 
New Horizons for theRetarded, 283 NLRB 1173 (1987). Interest on amounts ac-crued prior to January 1, 1987 (the effective date of the 1987
amendment to 26 U.S.C. §6621), shall be computed as set

forth in Florida Steel Corp., 231 NLRB 651 (1977).I shall also recommend Respondent expunge from itsrecords any reference to Cantidate's discharge and to inform
him that Respondent's unlawful conduct will not be used as
a basis for further personnel action concerning him. SterlingSugars, 261 NLRB 472 (1982).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Harran Transportation Co., Inc., WestBabylon, New York, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Interrogating employees concerning their membershipin, or activities on behalf of, the Union.(b) Promising its employees unspecified increases in theirbenefits in order to discourage its employees membership in,
or activities on behalf of, the Union.(c) Conveying the impression to employees that it wouldbe futile to select the Union as their collective-bargaining
representative because Respondent would not bargain in
good faith with the Union.(d) Threatening its employees with discharge and layoff inorder to discourage their membership in, or activities on be-
half of, the Union, Respondent violated Section 8(a)(1) of the
Act.(e) Discharging its employee John Cantidate because ofhis membership in, or activities on behalf of ,the Union.2. Take the following affirmative action neccessary to ef-fectuate the policies of the Act.(a) Offer to John Cantidate, full and immediate reinstate-ment to his former position or, if such position no longer ex-
ists, to a substantially equivalent position, without prejudice
to his seniority and or any other rights or privileges pre-
viously enjoyed.(b) Make Cantidate whole for any loss of earnings sufferedby him as a result of the discrimination against him in the
manner set forth in the remedy section of this decision.VerDate 12-JAN-9909:59 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31970apps04PsN: apps04
 465HARRAN TRANSPORTATION CO.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amont of backpay due under the terms of this Order.(d) Post at its West Babylon, New York facility, copies ofthe attached notice marked ``Appendix.''5Copies of the no-tice, on forms provided by the Regional Director for Region29 after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.VerDate 12-JAN-9909:59 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31970apps04PsN: apps04
